st | | IC Clavie - #054
AO 106 (Rev, 04/10) Anghgngen fh 4 S2r7jYO3G19-ADC Document 2_ Filed 11/20/19 Page 1 of 1
FILED ENTERED

UNITED STATES DISTRICT COUR 106880.» RECEIVED

for the NOV 2 0.2019
District of Maryland

 

Ak Se EE court
SOS TAIGT OF MARYLANO

In the Matter of the Search of OEPUTY

(Briefly describe the property to be searched
or identify the person by name and address)

BY
Case No. 19-36 19 ADC

the property left at the Montgomery County Correctional
Facility in Boyds, Maryland by OSCAR SORTO
ROMERO (the "Subject Property")

APPLICATION FOR A SEARCH WARRANT

Smee Some Sore Sone” See” gee

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
b d gipe fis I [or) *
brgperty to be searched fd 86 ftgorery County Correctional Facility in Boyds, Maryland by OSCAR SORTO ROMERO (the
"Subject Property"), as described in Attachment A,

located in the District of Maryland , there is now concealed (identify the
person or describe the property to be seized):
the items described in Attachment A, pursuant to the protocol outlined in Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
Ol property designed for use, intended for use, or used in committing a crime;
0 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC 1959 Conspiracy to commit murder in aid of racketeering
18 USC 1962 Racketeering conspiracy

The application is based on these facts:
See attached affidavit

wf Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ° ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

c AppHéant's signature

Alicia C. Zimmerman, SA FBI
Printed name and title

 

Sworn to before me and signed in my presence.

Date: 5 Ueda 20% A 1>/ J of

( Jbige’ s sidbfature

City and state: Baltimore, Maryland A. David Copperthite, US Magistrate Judge

Printed name and title

 

 
